Citation Nr: 0401476	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision by the Hartford, Connecticut, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints or diagnoses of, or treatment for, right or left 
shoulder disorders.

2.  There is no medical evidence that the veteran currently 
has chronic right and left shoulder disorders.


CONCLUSION OF LAW

The veteran did not incur or aggravate right or left shoulder 
disorders in military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the appellant 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

The veteran's service medical records do not reflect 
complaints or diagnoses of, or treatment for, right or left 
shoulder disorders, nor is there any early postservice 
medical evidence of a shoulder disorder.  Indeed, at a May 
1989 VA Agent Orange screening examination, he said he had 
not seen a doctor since his separation from service in 1971.

In a February 2000 statement, the veteran said he injured his 
right shoulder in service in 1969.  He said he had it checked 
then, and was told it was only bruised.  Beginning in about 
1998, his left shoulder began to ache, and he contended that 
his left shoulder pain was due to his right shoulder injury 
in service.

In a March 2000 letter, the RO explained to the veteran what 
evidence was needed to establish service connection.  In 
addition, the RO informed him that VA would obtain his 
service medical records, and would also obtain his medical 
records from VA facilities where he had been treated.  
Finally, the RO informed him that, if there was other medical 
evidence he wished VA to consider, such as treatment records 
from private doctors, it was his responsibility to obtain 
that evidence and submit it.  The veteran did not respond to 
the March 2000 letter, and the RO denied the claims in June 
2000.

The veteran disagreed with the June 2000 RO decision, and the 
RO issued a Statement of the Case in July.  In a September 
2000 Substantive Appeal, the veteran reiterated the story of 
the injury in service, said it was monsoon season at the time 
of the injury and that he had to sleep in the woods then, and 
contended that "the general conditions affected [his] 
health."  In his Substantive Appeal, he requested a hearing 
chaired by a member of the Board.

In an August 2001 letter, the RO advised the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

Under a September 2001 cover, his representative submitted 
the veteran's VA treatment records.  These records showed 
that the veteran sold his restaurant in early 1999, and that 
he had been unemployed, and had led a sedentary lifestyle, 
since.  The records showed examinations and treatment for 
various conditions, but the earliest reference to the 
shoulders was in a September 2000 record from the physical 
therapy clinic.  There the veteran complained of neck pain 
that radiated to the shoulders and arms.  A June 2001 record 
noted muscle spasms in upper arms with no joint involvement.

In a June 2002 letter, the RO again advised the veteran of 
VCAA, told him what evidence was needed to substantiate his 
claims, and told him that VA would attempt to obtain medical 
evidence from health care providers he identified.  The 
veteran did not, however, reply.

In July 2002, the veteran withdrew his request for a hearing 
at the RO and asked for a videoconference hearing.  A 
videoconference hearing was scheduled but, in November 2002, 
the veteran withdrew his request for it and asserted his 
right to testify a hearing at the RO chaired by a member of 
the Board.  Such a hearing was scheduled in October 2003, but 
the veteran failed to report for it.

The veteran has been issued that notice required by VCAA, but 
his representative, and not the veteran, submitted medical 
evidence.  The veteran has not replied to the notices sent 
him, he has not otherwise identified health care providers 
who have treated him, and he has not reported for hearings 
scheduled at his request.  The duty to assist is not a one-
way street.  A veteran cannot passively wait for assistance 
in those circumstances where his cooperation is needed for 
evidentiary development.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In view of the foregoing, the Board is 
constrained to find that VA has complied with the notice and 
duty to assist requirements of VCAA.

There is no credible evidence that the veteran sustained a 
shoulder injury in service, and no medical evidence linking a 
current disability to his military service.  Indeed, there is 
no medical evidence that the veteran has current left or 
right shoulder disabilities.   Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a current 
disability, there can be no valid claim).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.




_____________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



